SUPPLEMENT DATED OCTOBER 25, 2013 TO THE PROSPECTUS FOR FIRST INVESTORS LIFE FIRST CHOICE BONUS ANNUITY AN INDIVIDUAL FLEXIBLE PREMIUM VARIABLE DEFERRED ANNUITY CONTRACT WITH BONUS PAYMENTS OFFERED BY FIRST INVESTORS LIFE INSURANCE COMPANY THROUGH FIRST INVESTORS LIFE VARIABLE ANNUITY FUND D DATED JUNE 3, 2013 1.Under the heading “The Life Series Funds” on page 11, the reference to Paradigm Capital Management, Inc., in the second paragraph is deleted in its entirety. 2.The address listed for First Investors First Life Insurance Company and any affiliated company as 55 Broadway, New York, NY 10006 is deleted and replaced with the following: 40 Wall Street, New York, NY 10005. * Please retain this Supplement for future reference. BAD1013
